IN THE UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT



                                            No. 02-40243
                                          Summary Calendar




UNITED STATES OF AMERICA,
                                                                                       Plaintiff-Appellee,

                                                 versus

JONATHAN ERSKIN BROUSSARD,
                                                                                     Defendant-
Appellant.

                         ---------------------------------------------------------
                           Appeal from the United States District Court
                                   for the Eastern District of Texas
                         ---------------------------------------------------------
                                          November 13, 2002

Before JONES, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

       The Federal Public Defender appointed to represent Jonathan Erskin Broussard has moved

for leave to withdraw and has filed a brief as required by Anders v. California, 386 U.S. 738 (1967).

Broussard has not filed a response. Our independent review of the brief and the record discloses no

nonfrivolous issue in this direct appeal.       Accordingly, the motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS

DISMISSED. See 5TH CIR. R. 42.2.

       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.